Title: To Thomas Jefferson from James H. McCulloch, 2 February 1822
From: McCulloch, James H.
To: Jefferson, Thomas


Dr Sir
Custom House Baltimo Colltr Offe
Feby 2. 1822
I have taken my time to give  you the further intelligence of your case of books necessary, as the season had arrested the vessel in which it was shipped for Richmond, & is only very lately relaxing so far as to permit some efforts for the prosecution of her voyage. There is some hope now that the books will be in a short time delivered to Collo Peyton, to whom I shall write by this mail.I had engaged another vessel to carry the box before I heard from you; but though the master called at the ship with my order, he was so much afraid of the gathering ice, as to have it & depart precipitately.The entry at this office made by my son, in submission to form & law, is as follows.1 box of books. value ⅌ invo£7.4.–deduct disct & cost of box16.66.7.610 ⅌Ct12.97.0.3or D31.00 @ 15 ⅌CtD4.65permit 20 cs–blanks for entry 25 cs =
			 Ds 40}=.70draya from ship25D5.35
			 The box is shipped in the Schr Spartan, Capt Creighton, consigned to Collo Bernd Peyton Richmond.I have only to add my wishes for your constant health & peace, to the tender of any future services I may be permitted to render, & remain with unchanging sentiments of respectful gratitudeYour obt servtJas H McCullochP.S. If the papers you forwarded here, (of which only the invoe was necessary to us) are to be returned, please to inform me, when convenient.They are, beside the invo bill of ladg & duplica letter from Mr Rush.